Exhibit 10.1
Execution Copy
Lighting Science Group Corporation
505 Park Avenue, 21st Floor
New York, New York 10022
October 2, 2008
Match, Inc.
8238 Forest Hills Boulevard
Dallas, Texas 75218
Attn: Ronald E. Lusk
Ronald E. Lusk
8238 Forest Hills Boulevard
Dallas, Texas 75218
Dear Ron:
     This settlement agreement (the “Agreement”): (i) sets forth the terms and
conditions of our agreement concerning the resolution of a dispute involving the
purchase by Ronald E. Lusk (“you”) and Match, Inc. (“MI”) of certain lighting
products (the “Products”) from Lighting Science Group Corporation (the
“Company”) as well as (ii) confirms the terms and conditions of the earlier
termination of your employment with the Company effective as of March 10, 2008
(the “Termination Date”).
     1. No Right of Employment. You hereby confirm that you do not claim nor
shall you claim any further right: (i) to employment by the Company or any of
its subsidiaries and affiliates, including, without limitation, any entity which
directly or indirectly controls, is controlled by, or is under common control
with, the Company (each, an “Affiliate”) or (ii) to serve as a director of the
Company or any Affiliate.
     2. Confirmation of Termination of Employment Agreement. You hereby confirm
that, effective as of the Termination Date that your Employment Agreement, dated
October 4, 2007, with the Company, pursuant to which the Company employed you as
Vice Chairman of its Board of Directors (the “Employment Agreement”) was
terminated in all respects, and that you and the Company are fully, completely,
irrevocably and forever discharged from any and all obligations set forth
therein, pursuant thereto or arising therefrom. Notwithstanding the foregoing,
at all times hereafter, the provisions of the Employment Agreement concerning
“Developments” (as defined in the Employment Agreement) are incorporated by
reference herein and made a part hereof, and as so incorporated, shall remain in
full force and effect in accordance with their respective terms.
     3. Severance Payments; Medical Coverage. As consideration for entering into
this Agreement:
          (a) Debt Forgiveness. You and MI are hereby forgiven the $20,972.90
you and MI owe the Company resulting from the offset by the Company of: (i) all
of its obligations to make severance payments to you pursuant to Section 2(a) of
the letter agreement dated the Termination Date between you and the Company (the
“Separation Agreement”) against (ii) the outstanding balance due from you and MI
collectively for the purchase of the Products. You hereby confirm that you do
not claim nor shall you claim any right to severance or any other payments under
the Separation Agreement.
          (b) Medical Coverage. If you elect continuation of medical coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended (“COBRA”), the Company shall pay, for a period ending on March 31, 2009,
the cost of your COBRA coverage to the same extent that the Company paid for
your medical coverage during your employment; provided, that the Company’s
payments with respect to your COBRA coverage shall cease as of the date you
obtain medical coverage from another employer prior to the expiration of such
period. You agree to promptly notify the Company upon obtaining medical coverage
from another employer prior to the expiration of such period.
     4. Release of Shane Hartman from Non-Compete. The Company shall execute the
letter agreement attached as Exhibit A.

 



--------------------------------------------------------------------------------



 



     5. Expenses. You hereby confirm that the Company has reimbursed you for all
business expenses incurred by you on behalf of the Company on or prior to the
Termination Date. You further confirm that you are not authorized to incur, and
have not incurred, any such business expenses after the Termination Date.
     6. Sales Agreement. The Sales Agreement between you and the Company dated
the Termination Date (the “Sales Agreement”) providing for your right to
purchase supplies of the Company’s product line (including future developments
of such product line) of light-emitting diode fixtures for use in commercial
indoor parking garages and parking lots is hereby terminated; provided, that in
accordance with Section 9.11 of the Sales Agreement, each of Sections 3, 4, 5
and 7 of the Sales Agreement shall survive termination.
     7. General Release.
          (a) Lusk Release and Waiver. In consideration of the debt forgiveness
and medical coverage provided in paragraphs 3(a) and 3(b) hereof, respectively,
and the other consideration herein described, which you expressly agree, after
consultation with your counsel, is adequate consideration to bind your release,
you, on behalf of yourself and your family, agents, representatives, heirs,
executors, trustees, administrators, successors and assigns and MI
(collectively, the “Lusk Releasors”), do fully and forever release and discharge
the Company and each Affiliate and each of their successors and assigns, and
each of their respective predecessors, stockholders, partners, members,
directors, managers, officers, employees, agents and other representatives, and
employee benefit plans of the Company (including current and former trustees and
administrators of these plans) (collectively, the “Company Releasees”), from all
actions, claims, demands, losses, expenses, obligations and liabilities related
to any conduct or activity occurring at any time before the execution date of
this Agreement, including, but not limited to: (i) any claims relating to or
arising out of your purchase of the Products including, notwithstanding
Section 4 of the Sales Agreement, any warranty claims concerning the Products;
(ii) any and all other contract, tort or personal injury claims; (iii) any and
all claims for punitive, exemplary or statutory damages; and (iv) any and all
claims for attorneys’ fees or expenses associated with your retention of
counsel. You represent and warrant that you have not assigned any such claims or
authorized any other person, group or entity to assert such claims on your
behalf. Nothing contained herein shall be deemed to prevent you from enforcing
the provisions of this Agreement; provided, that nothing in this Agreement is
intended to release or waive rights: (A) pursuant to COBRA, (B) any accrued
pension benefits, stock options, restricted shares (in each case involving only
those benefits which have vested prior to the Termination Date) or any other
vested benefit under any employee plan in which you were a participant prior to
the Termination Date, (C) any rights to defense and/or indemnity under any
corporate bylaw, resolution, policy or practice, or (D) any rights to coverage
under any liability insurance policy, such as director’s and officer’s liability
insurance.
          (b) Lusk Waiver of Unknown Claims. As a further consideration and
inducement for this Agreement, to the extent permitted by law, you and the Lusk
Releasors hereby waive and release any and all claims which you and the Lusk
Releasors do not know or suspect to exist in your favor at the time of execution
of this Agreement. You expressly agree that this Agreement shall extend and
apply to all unknown, unsuspected and unanticipated injuries and damages as well
as those that are now disclosed, up to the date of this Agreement. IN THIS
CONNECTION, YOU UNDERSTAND AND AGREE AS PART OF THE INDUCEMENT FOR THE
CONSIDERATION GIVEN FOR THIS RELEASE THAT YOU ARE SPECIFICALLY WAIVING AND
RELINQUISHING ALL RIGHTS AND BENEFITS AFFORDED BY THE PROVISIONS OF SECTION 1542
OF THE CALIFORNIA CIVIL CODE, WHICH READS AS FOLLOWS:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
YOU ACKNOWLEDGE THAT YOU UNDERSTAND THE SIGNIFICANCE OF THIS RELEASE OF UNKNOWN
CLAIMS HEREUNDER AND THIS WAIVER OF STATUTORY PROTECTION AGAINST THE RELEASE OF
SUCH UNKNOWN CLAIMS.  
          (c) Company Release of Claims. The Company, on its own behalf and on
behalf of each Affiliate, each of their successors and assigns, and each of
their respective predecessors, stockholders, partners, members, directors,
managers, officers, employees, agents and other representatives, and employee
benefit plans of the Company (including current and former trustees and
administrators of these plans) (collectively, the “Company Releasors” and,
together with the Lusk Releasors, the “Releasors”) hereby irrevocably and
unconditionally release, settle, cancel, acquit, discharge and acknowledge to be
fully satisfied, you or any members of your family, MI, any trusts established
for the benefit of any

2



--------------------------------------------------------------------------------



 



members of your family or any of your agents, representatives, heirs, executors,
trustees (including trustees of any trusts established for the benefit of
members of your family), administrators, successors and assigns (collectively,
the “Lusk Releasees” and, together with the Company Releasees, the “Releasees”)
from any and all claims, contractual or otherwise, demands, costs, rights,
causes of action, charges, debts, liens, promises, obligations, complaints,
losses, damages and all liability of whatever kind and nature, and hereby waive
any and all rights that he, she or it may have from the beginning of time up to
and including the time of signing this Agreement, or that otherwise may exist or
may arise in respect of your purchase of the Products.
          (d) Covenant Not to Sue; Certain Proceedings. The Releasors agree not
to bring any action, suit or proceeding whatsoever (including the initiation of
governmental proceedings or investigations of any type) against any of the
Releasees hereto for any matter or circumstance concerning which the Releasors
have released the Releasees under this Agreement. Further, the Releasors agree
not to encourage any other person or suggest to any other person that he, she or
it institute any legal action against the Releasees. Notwithstanding the
foregoing, this release is not intended to interfere with your right to file a
charge with the Equal Employment Opportunity Commission in connection with any
claim you believe you may have against the Company. The Releasors hereby agree
to waive the right to any relief (monetary or otherwise) in any action, suit or
proceeding you may bring in violation of this Agreement, including any
proceeding before the Equal Employment Opportunity Commission or any other
similar body or in any proceeding brought by the Equal Employment Opportunity
Commission or any other similar body on your behalf.
     8. Restrictive Covenants.
          (a) Confidentiality. You agree and acknowledge that, as of the
Termination Date, you and MI will not: (i) retain or use for the benefit,
purposes or account of you or any other person, organization or entity; or
(ii) disclose, divulge, reveal, communicate, share, transfer or provide access
to any person, organization or entity other than the Company, any non-public,
proprietary or confidential information — including, without limitation, trade
secrets, know-how, research and development, software, databases, inventions,
processes, formulae, technology, designs and other intellectual property,
information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals — concerning the past,
current or future business, activities and operations of the Company, any
Affiliate and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Company. Confidential Information shall not
include any information that is (A) generally known to the industry or the
public other than as a result of your breach of this covenant or any breach of
other confidentiality obligations by third parties; (B) made legitimately
available to you by a third party without breach of any confidentiality
obligation; or (C) required by law to be disclosed; provided that you and MI
shall give prompt written notice to the Company of such requirement, disclose no
more information than is so required, and cooperate with any attempts by the
Company to obtain a protective order or similar treatment.  
          (b) Use of Confidential Information, Intellectual Property. You agree
and acknowledge that, as of the Termination Date, you and MI shall: (i) cease
(and have ceased) and not thereafter commence (and have not commenced) use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company
or any Affiliate; (ii) immediately destroy, delete, or return (and have
destroyed, deleted or returned) to the Company, at the Company’s option, all
originals and copies in any form or medium (including memoranda, books, papers,
plans, computer files, letters and other data) in your possession or control
(including any of the foregoing stored or located in your office, home, laptop
or other computer, whether or not Company property) that contain Confidential
Information or otherwise relate to the business of the Company or its
Affiliates, except that you may retain only those portions of any personal
notes, notebooks and diaries that do not contain any Confidential Information;
and (iii) notify and fully cooperate (and have notified and fully cooperated)
with the Company regarding the delivery or destruction of any other Confidential
Information of which you are or become aware.
          (c) Non-Disparagement. As of the Termination Date and at all times
thereafter (i) you agree that you and MI have not and shall not, either directly
or indirectly, engage in any conduct or make any statement disparaging or
criticizing in any way the Company or any Affiliate, or any of their personnel,
products or services nor, directly or indirectly, engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of the Company or any Affiliate or the reputation of the Company or any
Affiliate, and (ii) the Company shall neither, directly or indirectly, engage in
any conduct or make any statement disparaging or criticizing you in any way; in

3



--------------------------------------------------------------------------------



 



each case, except to the extent required by law, and then only after
consultation by and between you and the Company to the extent possible, or to
enforce the terms of this Agreement. This paragraph 8(f) shall not prohibit you
from responding to an inquiry concerning the Company, or the Company from
responding to an inquiry concerning you, from the U.S. Securities and Exchange
Commission or any other government agency or law enforcement authority.
     9. Consideration. The consideration provided hereunder is not required
under the Company’s standard policies, and you know of no other circumstances
other than your execution of this Agreement that would require the Company to
provide such consideration.  
     10. Legal Advice, Reliance. You and MI represent and acknowledge that:
(i) you and MI have been given adequate time to consider this Agreement and have
been advised to discuss all aspects of this Agreement with your private
attorney, (ii) you have carefully read and fully understand all the provisions
of this Agreement, (iii) you have voluntarily entered into this Agreement,
without duress or coercion, and (iv) you have not heretofore assigned or
transferred or purported to assign or transfer, to any person or entity, any of
the claims described in paragraphs 7(a) or 7(b) hereof, any portion thereof, or
any interest therein.
     11. Non-Disclosure of Agreement. Except to the extent required by law, the
parties to this Agreement agree not to disclose its terms to any person, other
than their attorneys, accountants, financial advisors or, in your case, members
of your immediate family; provided that such family members are informed of this
paragraph 11 and agree to be bound by it; provided, further that this paragraph
11 shall not be construed to prohibit any disclosure required by law or in any
proceeding to enforce the terms and conditions of this Agreement.
     12. Miscellaneous.
          (a) No Violation of Law. You and MI agree and acknowledge that this
Agreement is not and shall not be construed to be an admission by the Company of
any violation of any federal, state or local statue, ordinance or regulation or
of any duty owed by the Company to you, and any such liability is hereby
expressly denied.
          (b) Legal Expenses. Each of you, MI and the Company shall pay its own
legal fees incurred in connection with negotiating this Agreement.
          (c) Cooperation. You and MI agree to personally provide reasonable
assistance and cooperation in any action or proceeding (or appeal from any
action or proceeding) to which the Company is a party which relates to events
occurring during your employment with the Company. The Company will reimburse
you and MI for reasonable expenses incurred by you or MI in connection with such
assistance and cooperation.
          (d) Third Party Beneficiaries. All Releasees under this Agreement who
are not signatories to this Agreement shall be deemed to be third party
beneficiaries of this Agreement to the same extent as if they were signatories
hereto.
          (e) Entire Agreement. This Agreement constitutes the sole and complete
understanding of you, MI and the Company with respect to the subject matter
hereof and, except to the extent expressly provided in this Agreement and in the
Sales Agreement, upon execution and delivery of this Agreement, all prior
agreements (including the Separation Agreement other than Sections 8, 11, 13,
15(a), 15(f), 15(i), 15(j), 15(k) and 15(l) thereof which shall survive
execution of this Agreement), plans, programs, understandings and arrangements
are hereby terminated, and you, MI, and the Company and the Affiliates, are
fully, completely, irrevocably and forever discharged from any and all
obligations set forth therein, pursuant thereto or arising therefrom. You, MI
and the Company represent to each other that in executing this Agreement, you
and the Company do not rely and have not relied upon any representation or
statement not set forth herein made by any other person, with regard to the
subject matter, basis or effect of this Agreement.
          (f) Amendment; Waiver; Successors. No amendment, modification or
alteration of the terms and provisions of this Agreement shall be binding unless
the same shall be in writing and duly executed by you, MI and the Company. No
waiver of any of the provisions of this Agreement shall be deemed to or shall
constitute a waiver of any other provision hereof. No delay on the part of any
party hereto in exercising any right, power or privilege hereunder shall operate
as a waiver thereof. This Agreement shall be binding upon the parties hereto and
their respective successors, transferees and assigns.

4



--------------------------------------------------------------------------------



 



          (g) Governing Law; Severability; Blue Pencil. This Agreement will be
governed by the laws of the State of New York, without regard to its conflict of
laws rules. In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby. The parties hereto agree that the covenants set
forth in paragraph 9 hereof are reasonable covenants under the circumstances,
and further agree that if, in the opinion of any court of competent jurisdiction
such covenants are not reasonable in any respect, such court shall have the
right, power and authority to remove or modify such provision or provisions of
these covenants as to the court shall appear not reasonable and to enforce the
remainder of these covenants as so amended.  
          (h) Counterparts. This Agreement may be executed in counterparts, each
of which shall for all purposes be deemed to be an original and all of which
shall constitute the same instrument.
[Signature Page follows]

5



--------------------------------------------------------------------------------



 



     If this Agreement correctly sets forth your understanding of our agreement
with respect to the foregoing matters, please so indicate by signing below.

            Very truly yours,

Lighting Science Group Corporation
      By:   /s/ Govi Rao         Name:   Govi Rao        Title:   Chief
Executive Officer     

         
ACCEPTED AND AGREED
as of the date first written above:
       
 
       
/s/ Ronald E. Lusk
      /s/ Illegible
 
       
Ronald E. Lusk
      Witness
 
       
MATCH, INC.
       
 
       
/s/ Ronald E. Lusk
      /s/ Illegible
 
       
By: Ronald E. Lusk
      Witness
Its: President
       

[Signature Page]

6



--------------------------------------------------------------------------------



 



EXHIBIT A
Lighting Science Group Corporation
505 Park Avenue, 21st Floor
New York, New York 10022
October 2, 2008
Kenneth Shane Hartman
361 Oakwood Trail
Fairview, Texas 75069
Dear Mr. Hartman:
     Reference is hereby made to the severance agreement between Lighting
Science Group Corporation (“LSGC”) and Kenneth Shane Hartman (“Hartman”), dated
May 5, 2008 (the “Hartman Agreement”).
     The Hartman Agreement is hereby amended as of the date hereof by deleting
Section 7(a) of the Hartman Agreement (Non-Competition), Section 7(b) of the
Hartman Agreement (Non-Solicitation of Employees) and Section 7(c) of the
Hartman Agreement (Non-Solicitation of Business Relationships).
     Except to the extent specifically amended hereby, the provisions of the
Hartman Agreement shall remain unamended, and the Hartman Agreement is hereby
confirmed as otherwise being in full force and effect.
     This letter agreement, and those surviving terms and conditions of the
Hartman Agreement comprise the entire agreement between LSGC and Hartman and
supersede all other agreements, written or oral, formal or informal between the
LSGC and Hartman concerning the subject matter hereof. This letter agreement and
any claim or controversy relating hereto shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the
conflict of law rules of such state that would result in the application of the
law of another jurisdiction.
     This letter agreement may be executed and delivered (including by facsimile
transmission) in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This letter agreement shall become effective when LSGC shall have
received a counterpart, or counterparts, hereof signed by Hartman.

            Yours truly,
      By:           Name:   Lynn Vera        Title:   Chief Human Resources
Officer     

     
Accepted and Agreed:
   
 
   
 
Kenneth Shane Hartman
   
 
   
Date:                                        
   

7